—Appeal by the defendant from a judgment of the County Court, Westchester County (Leavitt, J.), rendered September 26, 2001, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his plea of guilty should be vacated because the County Court did not advise him at the time of his plea that he would be subject to a period of postrelease supervision pursuant to Penal Law § 70.45 (2). However, since the defendant neither moved to withdraw his plea before sentencing or to vacate his judgment of conviction, his claim is unpreserved for appellate review (see People v Wilson, 296 AD2d 430; see also People v Kazmirski, 299 AD2d 826), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.